Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 01/05/2022 has been entered. Claims 1, 3, 6, 14, and 19 have been amended. Claims 2, 5, and 7  have been canceled. Claims 21-22 have been added. Claims 1, 3, 4, 6, and 8-22 remain pending in the application.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 3, 8, 11-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as unpatentable over Kim (US 20190205593 A1) in view of Kwon (US 20190073505 A1).

(Figs. 1-42, take Fig. 39A as an example) discloses an electronic device comprising: 
a display module (display panel 110); 
a first adhesive member having a multi-layered structure (multi-layered adhesive structure includes an adhesive layer 152 and an adhesive layer 150) and having a first adhesive surface (top adhesive surface) attached on a back surface of the display module (display panel 110); and 
a sensing module (fingerprint sensor 140) comprising a sensing area, the sensing area being attached on a second adhesive surface (bottom adhesive surface) facing the first adhesive surface (top adhesive surface) of the first adhesive member, 
wherein the first adhesive member comprises: a base layer (substrate 174; [0346]) comprising a polymer material ([0346]; polymer material); a first adhesive layer (adhesive layer 152) between the base layer (substrate 174) and the display module (display panel 110); and a second adhesive layer (adhesive layer 150) between the base layer (substrate 174) and the sensing module (fingerprint sensor 140), and wherein the base layer has a modulus in a range of about 150 MPa to about 10 GPa ([0346]; 2.5 GPa to 3.5 GPa).

Claim 1 recites a new limitation “a base layer having a size corresponding to the sensing area”. According to original disclosure including Fig. 9 in the Remark to support the amendment, the size of the base layer BF in the claimed invention appears to be larger than the sensing area of the sensor FS. Therefore, it is not clear how applicant defines “corresponding to” in the new limitation. Kim (e.g., Fig. 39A) discloses a base (substrate 174) comprising an area having a size corresponding to or equal to the sensing area of the fingerprint sensor 140. The examiner further cites Kwon as a reference. Kwon (e.g., Figs. 9-10 and 13) discloses a display device including a fingerprint sensor similar to that disclosed by Kim, comprising: a display module (display panel 30); a sensing module (fingerprint sensor 50) comprising a sensing area; and a first adhesive member comprises: a base layer (substrate 90) comprising a polymer material ([0123] and [0145]; polymer material) and a second adhesive layer (adhesive layer 60) between the base layer (substrate 90) and the sensing module (fingerprint sensor 50). Kwon (e.g., Figs. 9-10 and 13) discloses the base layer (substrate 90) having a size corresponding to the sensing area (e.g., Figs. 9-10 and [0123]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kwon to the adhesive member as taught by Kim. The combination/motivation would be to provide alternative design choice of adhesive member to attach a fingerprint sensor to a display device.

Regarding claim 3, Kim in view of Kwon discloses the electronic device of claim 1, Kim (Figs. 1-42, take Fig. 39A as an example) discloses wherein each of the first adhesive layer (adhesive layer 152) and the second adhesive layer (adhesive layer 150) comprises any one selected from an adhesive resin, a pressure sensitive adhesive film, and an optical transparent adhesive film ([0132]-[0133] and [0174]; adhesive layer 150 comprises an adhesive resin, adhesive layer 152 comprises a pressure-sensitive adhesive film).

(Figs. 1-42, take Fig. 39A as an example) discloses wherein the first adhesive member has a thickness in a range of about 5 um to about 200 um ([0133], [0176], and [0346]; adhesive layer 150 has a thickness of 5-15um, adhesive layer 152 has a thickness of 5-15um, and support substrate 174 has a thickness of 50-200um).

Regarding claim 11, Kim in view of Kwon discloses the electronic device of claim 1, Kim (Figs. 1-42, take Fig. 39A as an example) discloses wherein: the sensing module (fingerprint sensor 140) and the back surface of the display module (display module 110) are spaced apart from each other at a set interval (e.g., Fig. 39A), and a space between the sensing module (display module 110) and the back surface of the display module (display module 110)  that are spaced apart from each other is at least partially filled with the first adhesive member (adhesive layer 152).

Regarding claim 12, Kim in view of Kwon discloses the electronic device of claim 11, Kim (Figs. 1-42, take Fig. 39A as an example) discloses wherein the sensing module comprises a fingerprint sensing sensor configured to utilize an ultrasonic wave (ultrasonic fingerprint sensor 140; [0095]).

Regarding claim 13, Kim in view of Kwon discloses the electronic device of claim 1, Kim (Figs. 1-42) discloses wherein: the display module (Figs. 2-3 and 37-38; display module 110) is divided into a display area configured to display an image (Figs. 2-3 and 37-38; display area), and a peripheral area (Figs. 2-3 and 37-38; peripheral area) (Figs. 2-3 and 37-38; fingerprint sensor 140 corresponding to fingerprint recognition area (FDA)) overlaps the display area (Figs. 2-3 and 37-38; display area) on the plane.

Regarding claim 15, Kim in view of Kwon discloses the electronic device of claim 1, Kim (Figs. 1-42) discloses wherein the display module comprises: a display panel comprising a plurality of pixels (Figs. 2-3 and 37-38; display pixels PXL) configured to display an image; and a cover panel (e.g., Fig. 39; plate 168) on a back surface of the display panel (e.g., Fig. 39; display panel 110) and having an opening (e.g., Fig. 39; plate 168 has an opening).

Regarding claim 16, Kim in view of Kwon discloses the electronic device of claim 1, Kim (Figs. 1-42) discloses wherein the first adhesive member (adhesive member 150) is attached to the back surface of the display panel (display panel 110) exposed by the opening (opening formed by cover plate 168).

Regarding claim 18, Kim in view of Kwon discloses the electronic device of claim 1, Kim (Figs. 1-42) discloses wherein the display panel comprises: a base substrate (e.g., Fig. 42; base substrate 112); a display element layer (e.g., Fig. 42; display element layers 120-126) on the base substrate (base substrate 112); an encapsulation layer (e.g., Fig. 42; encapsulation layer 130) on the display element layer (display element layers 120-126), and an input sensing unit (e.g., Fig. 42; touch sensing layer 220) on the encapsulation layer (encapsulation layer 130). 

Regarding claim 4, Kim in view of Kwon discloses the electronic device of claim 3, Kim discloses the first adhesive layer (adhesive layer 152) comprises a pressure-sensitive adhesive film and second adhesive layer (adhesive layer 150) comprises an adhesive resin such as acrylic and epoxy ([0132]-[0133] and [0174]), but does not disclose wherein each of the first adhesive layer and the second adhesive layer has an adhesive force of 300 gf/in or greater. However, Dalmis (Figs. 1-4) discloses an adhesive layer comprises a pressure-sensitive adhesive film (Figs. 1-4; pressure-sensitive adhesive film) having an adhesive force of 300 gf/in or greater (Table 1; adhesive strength), and Matsumoto (e.g., Fig. 8A) discloses an adhesive layer comprises an adhesive resin such as acrylic (adhesive layer 517A comprising acrylic; [0045]) having an adhesive force of 300 gf/in or greater ([0045]; adhesive strength). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Dalmis and Matsumoto to the adhesive members as taught by Kim in view of Kwon. The combination/motivation would provide adhesive materials to mount a fingerprint sensor to a display panel.

7.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Kim (US 20190205593 A1) in view of Kwon (US 20190073505 A1) and further in view of Ito (US 20170012339 A1).
(Figs. 1-42, take Fig. 39A as an example) discloses wherein the base layer (support substrate 174) comprises a polymer material ([0346]; polyethylene terephthalate (PET)) but does not disclose the polymer material comprises a polyester material or a polyimide material ([0346]; polymer material). Kim ([0346]) discloses the support layer 174 is formed of the polyethylene terephthalate, which has a Young's modulus of 2.5 GPa to 3.5GPa to form. It is well known in the art that polyimide or polyester has about same Young's modulus as polyethylene terephthalate. As an example, Ito (e.g.,Figs. 3B and 4B) discloses a base layer 1 of an adhesive layer 71, wherein the base layer 1 is formed of polyimide or polyethylene terephthalate ([0044]), and polyimide and polyethylene terephthalate have a Young’s modulus of about 3 GPa ([0044]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ito and modify or substitute the base layer of the adhesive members of Kim in view of Kwon. The combination/motivation would provide an alternative choice of a base layer to design and fabricate an adhesive member.

8.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Kim (US 20190205593 A1) in view of Kwon (US 20190073505 A1) and further in view of in view of Tsubotani (US 20200036119 A1).
Regarding claim 14, Kim in view of Kwon discloses the electronic device of claim 1, but does not disclose the a circuit substrate as claimed. However, Tsubotani (e.g., Figs. 1 and 3) discloses a display device comprising a circuit substrate (circuit substrate 50; [0027]) electrically coupled to the display module (display module 10) and below the back surface of the display module (display module 10), wherein the circuit substrate (circuit substrate 50) has an opening overlapping the sensing module (sensor module 60). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tsubotani to the display device including the fingerprint sensor as taught by Kim in view of Kwon, which would provide a circuit board arrangement for a display device including a fingerprint sensor. Furthermore, since Kwon (e.g., Fig. 9) discloses the base layer (substrate 90) having a size corresponding to or equal to the sensing area (e.g., Fig. 9 and [0123]),  the combination of Kim, Kwon, and Tsubotani teaches wherein the first adhesive member is attached to the back surface of the display panel exposed by the opening.

9.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Kim (US 20190205593 A1) in view of Kwon (US 20190073505 A1) and further in view of Song (US 20170300736 A1).
Regarding claim 17, Kim in view of Kwon discloses the electronic device of claim 1, but does not disclose the display panel comprises a protrusion portion that protrudes from the planar portion and is bent relative to the planar portion as claimed. However, Song discloses a display device including a fingerprint sensor, comprising a display panel (e.g., Fig. 3; display panel 165) and a cover panel (e.g., Fig. 3; cover panel 193) on a back surface of the display panel (e.g., Fig. 3; display panel 165) and having an opening; wherein the display panel comprises: a planar portion (e.g., Fig. 3; display panel 165 has a planar portion), and a protrusion portion that protrudes from the planar portion (e.g., Fig. 3; display panel 165 a protrusion portion that protrudes from the planar portion and is bent relative to the planar portion), and a portion of the cover panel (e.g., Fig. 3; cover panel 193) is between the planar portion and the protrusion portion (e.g., Fig. 3; the planar portion and the protrusion portion of the display panel 165). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Song to the display device of Kim in view of Kwon. The combination/motivation would be to provide a display device integrated with a fingerprint sensor.

Response to Arguments
10.	Regarding claim 1, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Kwon (US 20190073505 A1) has been used for new ground rejection.  

Allowable Subject Matter
11.	Claims 9-10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 19-20 and 22 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display. The closet prior arts, Kim (US 20190205593 A1), Kwon (US 20190073505 A1), and Zan (CN 108549499 A), individually or in combination, 

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691